Citation Nr: 0429549	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gynecomastia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in January 2003, that denied the veteran's claim 
of entitlement to service connection for gynecomastia.  The 
denial of service connection was duly appealed and the case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the evidence of record reveals that the veteran was 
diagnosed with gynecomastia of the left breast during his 
period of active service.  He reported at the May 2004 Board 
hearing that in February 2004 an operation was performed 
removing enlarged breast tissue bilaterally.  Neither the 
reports of this surgery nor any other medical reports from 
the years subsequent to service have been attached to the 
veteran's claims folder.  VA treatment and evaluation records 
are constructively included within the record. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). If records of VA 
treatment or evaluation are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records. Id.

While the RO based its decision upon a finding that the 
veteran's gynecomastia was not a disease or disorder, the 
record does not reveal any medical evidence upon which such a 
determination could be made.  It is now well-settled that in 
its decisions, the VA may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2004).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the veteran's claim is Remanded to the AMC/RO 
for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
gynecomastia since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.  The AMC/RO should insure that 
all VA treatment records have been 
attached to the claims folder.

2.  After all available records have been 
attached to the claims folder; the 
veteran should be afforded a VA general 
medical examination to determine whether 
it is at least as likely as not that the 
veteran's current post-operative 
bilateral gynecomastia is etiologically 
connected to the in-service findings in 
October 1968.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
veteran should be afforded a specialist's 
examination if the general medical 
examiner finds that such an examination 
is appropriate in order to provide the 
required opinion. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




